Exhibit 10.1

EXECUTION VERSION

NONCOMPETITION, NONSOLICITATION AND CONFIDENTIALITY AGREEMENT

THIS NONCOMPETITION, NONSOLICITATION AND CONFIDENTIALITY AGREEMENT (this
“Agreement”) is made as of May 15, 2011 (the “Effective Date”), between Integral
Systems, Inc., a Maryland corporation (the “Company”), and Paul G. Casner, Jr.
(“Executive”).

R E C I T A L S

WHEREAS, Executive is the Chief Executive Officer of the Company; and

WHEREAS, by virtue of his role with the Company, Executive is in possession of
Confidential Information (as defined below) that is critical to the Company; and

WHEREAS, if Executive were to compete with the Company following a Change in
Control (as defined below), such competition could be seriously detrimental to
the Company;

NOW THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties, intending to be legally bound, do hereby agree as
follows:

1. Certain Covenants of Executive.

1.1 Restrictive Covenants.

The covenants specified in this Section 1 shall apply if a Change in Control
occurs while Executive is an employee of the Company or if Executive’s
employment is terminated by the Company in connection with such Change in
Control.

(a) The parties hereto agree that as used herein “Confidential Information”
means all information which becomes known to Executive as a consequence of his
employment by the Company and includes, but is not limited to, information about
the Company’s customers, methods of operation, prospective and executed
contracts, trade secrets, business contacts, customer lists, and all
technological, business, financial, accounting, statistical and personnel
information regarding the Company. The parties hereto further agree and
stipulate that this Confidential Information was developed by the Company at
considerable expense, that this information is a valuable asset and part of the
Company’s goodwill, that this information is vital to the Company’s success and
is the sole property of the Company.

(b) Executive recognizes and acknowledges that during his employment by the
Company, Executive has become, and will continue to become, familiar with the
Company’s Confidential Information.

(c) Executive recognizes and acknowledges that the Company is engaged in the
businesses of (i) building satellite ground systems and equipment for command
and control,



--------------------------------------------------------------------------------

integration and test, data processing and simulation, (ii) building satellite
communication terminals, communications test and simulation systems,
(iii) providing technical consulting to government agencies, and (iv) designing
and selling high-power, high-frequency transmitters for satellite and radar
applications (collectively, the “Business”). The Business is a highly
competitive enterprise, so that any unauthorized disclosure or unauthorized use
by Executive of the Confidential Information protected under this Agreement,
whether during his employment with the Company or after its termination, would
cause immediate, substantial and irreparable injury to the Business and the
goodwill of the Company.

(d) Executive agrees that upon termination of his employment with the Company
for any reason, whether voluntary or involuntary or with or without cause, he
will surrender to the Company every item and every document which is the
Company’s property or will completely remove from Executive’s personal property
such Confidential Information in whatever form (e.g. cell phones, PDA’s,
personal computers, etc.). All such documents and Confidential Information are
the sole and absolute property of the Company. At the written request of the
Company, Executive shall provide the designated representative of the Company a
certificate containing the following statement: “Executive hereby certifies that
he has notified the Company’s designated representative of all Confidential
Information residing on any personal property of Executive to which Executive is
aware of after due review and inspection and has removed and destroyed (unless
otherwise directed in writing by the Company) all Confidential Information from
all personal property of Executive.” Thereafter, in the event that Executive
becomes aware of any further Confidential Information residing on Executive’s
personal property, Executive shall notify the Company in writing and again
comply with the immediately preceding sentence.

(e) Executive agrees that during his employment and following the termination of
that employment for any reason, whether voluntary or involuntary or with or
without cause, he will not, on his own behalf or as a partner, officer,
director, employee, agent, or consultant of any other person or entity, directly
or indirectly, disclose the Company’s Confidential Information to any person or
entity other than agents of the Company, and he will not use or aid others in
obtaining or using any such Confidential Information. Executive’s obligations
under this Section 1.1(e) shall not be deemed violated in the event that
(i) Executive discloses any Confidential Information pursuant to order of a
court of competent jurisdiction, provided Executive has notified the Company of
such potential legal order and provided the Company with the opportunity to
challenge or limit the scope of the disclosure, or (ii) the information becomes
generally available from a source other than the Company, any of its affiliates,
or any of their employees when such source is not legally prohibited, to the
best of Executive’s knowledge, from making such information available.

(f) Executive agrees that during his employment with the Company, and for three
(3) years thereafter, he will not, on his own behalf or as a partner, officer,
director, employee, agent, or consultant of any other person or entity, directly
or indirectly, engage or attempt to engage in a business which competes against
the Business of the Company in any geographic area in which the Company engages
in the Business.

(g) Executive agrees that during his employment, and for three (3) years
thereafter, he will not, on his own behalf or as a partner, officer, director,
employee, agent, or consultant of any other person or entity, directly or
indirectly, solicit or induce (or attempt to solicit or induce) any employees of
the Company to leave their employment with the Company and/or consider
employment with any other person or entity.

 

2



--------------------------------------------------------------------------------

1.2 Rights and Remedies Upon Breach. If Executive breaches, or threatens, either
in writing or as evidenced by a demonstrable course of conduct, to commit a
breach of, any of the provisions of Section 1.1 (the “Restrictive Covenants”),
the Company shall, in addition to its right immediately to terminate this
Agreement, have the right and remedy (which right and remedy shall be
independent of others and severally enforceable, and which shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
under law or in equity) to seek to have the Restrictive Covenants specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that any such breach or threatened breach could cause irreparable injury
to the Company or its affiliates and that money damages may not provide adequate
remedy to the Company.

1.3 Review. Executive has received or been given the opportunity to review the
provisions of this Agreement, and the meaning and effect of each provision, with
independent legal counsel of Executive’s choosing.

1.4 Severability of Covenants. Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in geographical and temporal
scope and in all respects. If any court determines that any of the Restrictive
Covenants, or any part thereof, is invalid or unenforceable, the remainder of
the Restrictive Covenants shall not thereby be affected and shall be given full
effect, without regard to the invalid portions.

1.5 Blue-Penciling. If any court determines that any of the Restrictive
Covenants, or any part thereof, is unenforceable because of the duration or
geographic scope of such provision, such court shall have the power to reduce
the duration or scope of such provision, as the case may be, and, in its reduced
form, such provision shall then be enforceable and shall be enforced. If any
such court declines to so revise such covenant, the parties agree to negotiate
in good faith a modification that will make such duration or scope enforceable.

2. Payment for Compliance with Noncompetition and Nonsolicitation Covenants. In
consideration for the Executive’s covenants in Sections 1.1((f) and (g), if a
Change in Control occurs while Executive is an employee of the Company (or if
such employment is terminated by the Company in connection with such Change in
Control), the Company shall pay the Executive a cash lump sum of $550,000 (less
applicable tax withholdings and deductions) no later than ten (10) days
following the occurrence of such Change in Control (the “Noncompetition
Payment”). If Executive materially violates any covenant specified in
Section 1.1, Executive shall promptly repay to the Company the gross amount of
the Noncompetition Payment.

For purposes hereof, “Change in Control” means the occurrence of any of the
following:

 

  (a)

Any person or group (within the meaning of Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
the Company or a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a corporation owned directly or indirectly by the

 

3



--------------------------------------------------------------------------------

 

stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, becomes the beneficial owner (within the
meaning of Rule 13(d)(3) under the Exchange Act), directly or indirectly, of
securities representing more than 50% of the combined voting power of the
Company’s then-outstanding securities entitled generally to vote for the
election of directors;

 

  (b) The Company merges or consolidates with another corporation (other than a
majority-controlled subsidiary of the Company) unless the Company’s stockholders
immediately before the merger or consolidation are to own at least 50% of the
combined voting power of the resulting entity’s voting securities entitled
generally to vote for the election of directors;

 

  (c) The Company sells or otherwise disposes of all or substantially all of the
business or assets of the Company; or

 

  (d) Individuals who, as of the Effective Date, constitute the members of the
board of directors of the Company (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the board of directors of the Company (the
“Board”), provided that any person becoming a director subsequent to the
Effective Date whose election or nomination for election by the Company’s
stockholders is approved by a vote of at least a majority of directors then
constituting the Incumbent Board (either by a specific vote or by approval of
the proxy statement of the Company in which such person is named as a nominee
for direction, without objection to such nomination) shall be, for purposes of
this Agreement, considered as though such person were a member of the Incumbent
Board (excluding, however, for this purpose any Board member whose initial
assumption as a member of the Board occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of any person or persons other than the
Incumbent Board).

However, no Change in Control shall be deemed to have occurred by a reason of
(A) any event involving a transaction in which Executive or a group of persons
or entities with whom or with which Executive acts in concert, acquire(s),
directly or indirectly, more than 50% of the combined voting power of the
Company’s then-outstanding voting securities or the business or assets of the
Company; or (B) any event involving or arising out of a proceeding under Title
11 of the United States Code or the provisions of any future United States
bankruptcy law, an assignment for the benefit of creditors or an insolvency
proceeding under state or local law.

A Change in Control shall be deemed to occur, (I) with respect to a Change in
Control pursuant to subparagraph (a) above, on the date any person or group
first becomes the beneficial owner, directly or indirectly, of securities
representing more than 50% of the combined voting power of the Company’s
then-outstanding securities entitled generally to vote for the election of
directors, (II) with respect to a Change in Control pursuant to subparagraph
(b) or (c) above, on the date the applicable transaction closes, or (III) with
respect to a Change in Control pursuant to subparagraph (d) above, on the date
members of the Incumbent Board first cease to constitute at least a majority of
Board.

 

4



--------------------------------------------------------------------------------

3. Not an Employment Contract. Nothing in this Agreement or any other instrument
executed pursuant hereto shall confer upon Executive any right to continue in
the employ of the Company or shall affect the right of the Company to terminate
the employment of Executive with or without cause.

4. Governing Law. All terms of and rights under this Agreement shall be governed
by and construed in accordance with the internal laws of the State of Maryland,
without giving effect to principles of conflicts of law.

5. Amendments and Waivers. This Agreement may be amended, and any provision
hereof may be waived, only by a writing signed by each party hereto.

6. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and supersedes
all prior oral and written and all contemporaneous oral discussions, agreements
and understandings of any kind or nature. Notwithstanding the foregoing, this
Agreement shall not supersede the Confidentiality Agreement between Executive
and the Company.

7. Separability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the maximum extent possible.

8. Headings. The headings preceding the text of the sections hereof are inserted
solely for convenience of reference, and shall not constitute a part of this
Agreement, nor shall they affect its meaning, construction or effect.

9. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, but which together shall constitute one and
the same instrument.

10. Assignment; Binding Effect. This Agreement may not be assigned by Executive
without the prior written consent of the Company. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
permitted successors and assigns.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

INTEGRAL SYSTEMS, INC. By:  

/s/ R. Miller Adams

Name: R. Miller Adams Title:   General Counsel

/s/ Paul G. Casner, Jr.

Paul G. Casner, Jr.

 

6